                                                                                     Case 20-30967 Document 191-1 Filed in TXSB on 04/06/20 Page 1 of 2
                                                                                                                                 EXHIBIT "A"


13-Week Cash Forecast                                                                  1            2              3             4               5            6              7             8              9            10            11            12            13
                                                                                  FORECAST      FORECAST       FORECAST      FORECAST       FORECAST      FORECAST       FORECAST      FORECAST      FORECAST      FORECAST      FORECAST      FORECAST      FORECAST
                                                                                 Week Ending   Week Ending    Week Ending   Week Ending    Week Ending   Week Ending    Week Ending   Week Ending   Week Ending   Week Ending   Week Ending   Week Ending   Week Ending
                                                                                   3/6/2020     3/13/2020      3/20/2020     3/27/2020       4/3/2020     4/10/2020      4/17/2020     4/24/2020      5/1/2020      5/8/2020     5/15/2020     5/22/2020     5/29/2020
Net Sales:
             Total Sales                                                                   -             -              -             -              -             -              -             -             -             -             -             -             -

OPERATING CASH - Beg Book Balance                                                  3,909,068     4,582,244      4,569,451     4,614,649      4,612,863     4,721,772      4,710,150     4,701,768     4,738,832     5,176,141     5,222,539     5,234,158     5,280,555

Inflows:
             Collections                                                              59,108        59,108         59,108        59,108         59,108        59,108         59,108        59,108        59,108        59,108        59,108        59,108        59,108
             Insurance¹ (Payout)                                                     650,000                                                   650,000                                                  650,000
                  Total Inflows                                                      709,108        59,108         59,108        59,108        709,108        59,108         59,108        59,108       709,108        59,108        59,108        59,108        59,108

Outflows:
             Vendor Payments                                                               -             -              -             -              -             -              -             -             -             -             -             -             -
             Payroll Hourly                                                            8,700         8,700          8,700         8,700          8,700         8,700          8,700         8,700         8,700         8,700         8,700         8,700         8,700
             Payroll Taxes                                                               647           647            647           647            647           647            647           647           647           647           647           647           647
             Payroll Benefits (Health Insurance, Life Insurance, Workers Comp)         1,166         1,166          1,166         1,166          1,166         1,166          1,166         1,166         1,166         1,166         1,166         1,166         1,166
             Payroll Fees                                                                 97            97             97            97             97            97             97            97            97            97            97            97            97
             401(k)                                                                                                                 650
             Payroll Salary                                                                         51,791                                      30,698                       30,698                      30,698                      30,698                      30,698
             Payroll Taxes                                                                           3,708                                       2,200                        2,200                       2,200                       2,200                       2,200
             Payroll Benefits (Health Insurance, Life Insurance, Workers Comp)                       3,459                                       1,749                        1,749                       1,749                       1,749                       1,749
             Payroll Fees                                                                              233                                         133                          133                         233                         133                         133
             Rent paid to Logic Precision                                              4,500                                                     4,500                                          -         4,500                                         -
             Utilities                                                                   500                                                       500                                                      500
             Insurance (AFCO the 3rd coverage)(paid on 1st)                            4,110                                                     4,110                                          -         4,110                                         -
             Insurance (United Fire Group General Liability)(paid 26th)                                                           9,334                                                     9,334                                                                 9,334
             Insurance (Texas Mutual WC)(paid last day of the month)                                                                             5,899                                                    5,899                                                   5,899
             Post Petition Accounts Payable                                           11,913                                     38,200         15,000        58,020
             Freight Cost                                                                500          500            500            500            500           500           500           500            500          500           500           500           500
             Equipment R&M                                                                                                                       5,000             -                                      5,000                          -
             Office Supplies                                                            250           250             250          250             250           250           250           250            250          250           250           250           250
             Communications - Cell Phones                                                                           1,200
             IT                                                                        1,000                                                     1,000                                                    1,000
             Shop/Shipping Supplies                                                    1,000         1,000          1,000         1,000          1,000         1,000          1,000         1,000         1,000         1,000         1,000         1,000         1,000
             Auto/Fuel Expenses - Delivery Truck                                         100           100            100           100            100           100            100           100           100           100           100           100           100
             Meals & Entertainment                                                         -                            -             -              -                            -             -             -                           -             -             -
             Travel                                                                                      -                            -                            -                            -                           -                           -
             Marketing & Advertising                                                       -                            -             -              -             -                            -             -             -                           -             -
             Security                                                                      -                            -             -          2,000                            -             -         2,000             -                           -             -
             Capital Expenditures                                                          -             -              -             -              -             -              -             -             -             -             -             -        50,000
             Property Taxes                                                                              -              -             -        240,000             -              -             -             -             -             -             -             -
             Other Miscellaneous Cost                                                    250           250            250           250            250           250            250           250           250           250           250           250           250
                    Total Outflows                                                    34,733        71,901         13,910        60,894        325,499        70,730         47,490        22,044        70,599        12,710        47,490        12,710       112,723

Net Cash Flow from Operations                                                        674,375       (12,793)        45,198        (1,786)       383,609       (11,622)        11,618        37,064       638,509        46,398        11,618        46,398       (53,615)

NON-OPERATING EXPENSES
        Term Loan Interest Payments                                                                      -              -             -                            -              -             -                                         -             -             -
        Term Loan Principal                                                                              -              -             -                            -              -             -             -                           -             -             -
        Bank Charges                                                                   1,200             -              -             -          1,200             -              -             -         1,200                           -             -             -
        Payments for PA Wage & Hour Settlement                                             -             -              -             -              -             -              -             -                           -             -             -             -
        Watson Grinding Counsel                                                                                                                 75,000                                                   75,000
                                                                 Case 20-30967 Document 191-1 Filed in TXSB on 04/06/20 Page 2 of 2
                                                                                                            EXHIBIT "A"
           UCC Counsel                                                  -             -             -             -      100,000                            -             -      100,000                            -             -      100,000
           MACCO                                                                                                          98,500                                                  25,000                                                  25,000
           Noticing Agent
           Accountants/CPA (Tax, Quarterly Reviews)
           Investment Banking Fees (Paid from Sale Proceeds)
           ESI vendor                                                                                                                                 20,000
           Proceeds from Asset Sales                                   -              -             -             -            -              -            -              -            -              -             -             -            -
                Total Non-Operating Expenses                       1,200              -             -             -      274,700              -       20,000              -      201,200              -             -             -      125,000

Net Cash Flow Before Revolver                                    673,175       (12,793)       45,198         (1,786)     108,909       (11,622)        (8,382)      37,064       437,309        46,398        11,618        46,398      (178,615)

(Payment to LOC)                                                                      -             -             -             -             -             -             -             -             -             -             -             -
Borrowing from LOC                                                                    -             -             -             -             -             -             -             -             -             -             -             -

OPERATING CASH - Ending Balance                                4,582,244     4,569,451     4,614,649     4,612,863     4,721,772     4,710,150     4,701,768     4,738,832     5,176,141     5,222,539     5,234,158     5,280,555     5,101,941

Total Availability                                             (3,000,000)   (3,050,027)   (3,100,056)   (3,150,088)   (3,200,122)   (3,250,159)   (3,300,198)   (3,350,240)   (3,400,284)   (3,450,331)   (3,500,380)   (3,550,432)   (3,600,487)

Cash + Availability                                            1,582,244     1,519,424     1,514,593     1,462,775     1,521,650     1,459,991     1,401,570     1,388,592     1,775,857     1,772,208     1,733,777     1,730,123     1,501,454
